Case 2:20-cv-02291-DOC-KES Document 267-2 Filed 04/15/21 Page 1 of 5 Page ID
                                 #:5962




                           EXHIBIT B
                                      Case 2:20-cv-02291-DOC-KES Document 267-2 Filed 04/15/21 Page 2 of 5 Page ID
                                                                       #:5963

                                                                                               COVID-19 Homelessness Roadmap
                                                                                                      Quarterly Report
                                                                                                Quarter Ending March 31, 2021
                                                                                                                                                                 Individuals Served since June 16, 2020
                                                                                                                                                                                        Total PEH     Other PEH (Not
                                                                                                                   Open &      PEH** within       PEH 65 Years       PEH Other                                             Total PEH
                                                                                                                                                                                     Served per the    Prioritized in
      No.   CD          Project Type (1)                 Address / Location           Beds* (3)       Status      Occupiable   500 ft (4)(5)     or Older        Vulnerable (6)                                         Served to Date
                                                                                                                                                                                  Agreement           Agreement)
                                                                                                                     Date       (Individuals)      (Individuals)    (Individuals)                                         (Individuals)
                                                                                                                                                                                       (Individuals)    (Individuals)
                        Rapid Rehousing /
       1    All                                            Scattered Sites              3000         In Process                      4                  87              282              373                12                385
                         Shared Housing
        2   All        Project Roomkey (9)               Sportsmen's Lodge              165             Open      11/1/2020          6                  33              225              264                16                280
        3   All        Project Roomkey (9)                      Mayfair                 294             Open      11/1/2020          42                 83              370              495                29                524
        4   All        Project Roomkey (9)                     LA Grand                 483             Open      11/1/2020         224                123              585              932                69               1001
        5   All       Project Roomkey (10)                  Shelter Hotel               48           In Process
        6   All       Project Roomkey (10)                      H Hotel                 49           In Process
        7   All       Project Roomkey (10)              America's Best Value            61           In Process
        8   All       Project Roomkey (10)          Best Western Dragon's Gate          52           In Process
        9   All       Project Roomkey (10)           Vagabond Inn San Pedro             72           In Process
       10   All       Project Roomkey (10)                       Airtel                 240          In Process
       11   All       Project Roomkey (10)                  Royal Pagoda                35           In Process
                                                   Echo Park Community Center
       12   1           Interim Housing                                                  27          In Process
                                                            303 Patton St.
       13   1     Permanent Supportive Housing            1255 S Elden Ave.              93            Open        2/3/2021          0                  0                0                0                 10                10
                                                             Solaire Hotel
       14   1           Project Homekey                                                  91            Open        1/1/2021          3                  20              63                86                 1                87
                                                              1710 7th St
       15   2            A Bridge Home                    13160 Raymer St.              85             Open       7/16/2020          0                  10              66                76               97                 173
       16   2            A Bridge Home                  7700 Van Nuys Blvd.             100            Open       8/17/2020          2                  19              56                77               116                193
       17   2        Interim Housing (Pallet)           11471 Chandler Blvd.            75             Open        2/1/2021          0                  0               15                15               45                 60
                                                   6099 Laurel Canyon Blvd. aka
       18   2        Interim Housing (Pallet)                                           200          In Process
                                                           Alexandria Park
       19   2        Interim Housing (Pallet)             12600 Saticoy St.             150          In Process
       20   3        Interim Housing (Pallet)            19040 Vanowen St.              101          In Process
       21   3        Interim Housing (Pallet)     6073 N Reseda Blvd. aka Topham        148          In Process
                                                          Howard Johnson
       22   3           Project Homekey                                                  75            Open        1/1/2021          0                  30              66                96                 0                96
                                                         7432 Reseda Blvd.
                                                        Super 8 Canoga Park
       23   3           Project Homekey                                                  46            Open        1/1/2021          1                  9               37                47                 2                49
                                                       7631 Topanga Canyon
       24   3             Safe Parking                    7128 Jordan Ave.              25             Open       3/22/2021          0                  0               0                  0                 0                 0
       25   4            A Bridge Home                   3428 Riverside Dr.             100            Open       7/28/2020          7                  8               52                67                72                139
                                                           Pan Pacific Park
       26   4           Interim Housing                                                  73          In Process
                                                         7600 Beverly Blvd.
       27   4           Interim Housing              1701 Camino Palmero St.             21          In Process
       28   4             Safe Parking                    15380 Oxnard St.               14          In Process
       29   5            A Bridge Home                   1479 S. La Cienega              54             Open      6/22/2020          0                  0                0                0                 53                53
       30   5           Interim Housing                  7253 Melrose Ave.               60          In Process
                                                  Coalition to Abolish Slavery and
       31   5           Interim Housing          Human Trafficking (CAST) Shelter -      19          In Process
                                                           Address Witheld
       32   5     Permanent Supportive Housing            8866 W Pico Blvd.             48              Open       8/7/2020          0                  6               0                  6                 4                10
       33   6            A Bridge Home                     14333 Aetna St.              70              Open      8/10/2020          0                  12              31                43                79                122
       34   6           Interim Housing               6909 N Sepulveda Blvd.            146          In Process
       35   6     Permanent Supportive Housing          11050 W. Arminta St.            110             Open      2/23/2021                     Pending data confirmation from the County Department of Health Services.




4/13/2021                                                                                                                                                                                                                                 1
                                    Case 2:20-cv-02291-DOC-KES Document 267-2 Filed 04/15/21 Page 3 of 5 Page ID
                                                                     #:5964

                                                                                          COVID-19 Homelessness Roadmap
                                                                                                 Quarterly Report
                                                                                           Quarter Ending March 31, 2021
                                                                                                                                                           Individuals Served since June 16, 2020
                                                                                                                                                                                  Total PEH     Other PEH (Not
                                                                                                              Open &      PEH** within      PEH 65 Years       PEH Other                                               Total PEH
                                                                                                                                                                               Served per the    Prioritized in
      No.   CD         Project Type (1)               Address / Location          Beds* (3)      Status      Occupiable   500 ft (4)(5)    or Older        Vulnerable (6)                                           Served to Date
                                                                                                                                                                            Agreement           Agreement)
                                                                                                                Date       (Individuals)     (Individuals)    (Individuals)                                           (Individuals)
                                                                                                                                                                                 (Individuals)    (Individuals)
                                                             Woodman
       36   6          Project Homekey                                              148         In Process
                                                      9120 Woodman Ave.
                                                         Econo Motor Inn
       37   6          Project Homekey                                               59           Open       3/17/2021          0                 4               20                 24                 7                  31
                                                    8647 N. Sepulveda Blvd.
                                                           Panorama Inn
       38   6          Project Homekey                                               74         In Process
                                                      8209 Sepulveda Blvd.
                                                  Greater Missionary Church
       39   7          Interim Housing                                               57         In Process
                                                        11067 Norris Ave.
                                                        The Good Nite Inn
       40   7          Project Homekey                                               87         In Process
                                                      12835 Encinitas Ave.
                                                Home At Last Women’s Shelter
       41   8          Interim Housing                                               30         In Process
                                                      8311 S. Western Ave.
                                                       Bryant Temple AME
       42   8          Interim Housing                                               20         In Process
                                                      2514 W. Vernon Ave.
       43   8          Interim Housing             8501 1/2 S. Vermont Ave.          25         In Process
       44   8          Interim Housing          5615 - 5749 South Western Ave.        7         In Process
                                                             EC Motel
       45   8          Project Homekey                                               31         In Process
                                                        3501 Western Ave.
       46   9           A Bridge Home                    4601 Figueroa St.           30         In Process
                                                  Home At Last Men's Shelter
       47   9          Interim Housing                                               20         In Process
                                                      5171 S. Vermont Ave.
       48   9          Interim Housing                 5100 S. Central Ave.         25          In Process
       49   9          Interim Housing                  8501 S. Broadway            150         In Process
       50   9    Permanent Supportive Housing             1036 E 35th St.           74             Open      3/31/2021       Since site opened on 3/31/2021, leasing data will not be available until the next quarterly report.
       51   9    Permanent Supportive Housing          5215 S. Figueroa St.         40          In Process
                                                           Slauson Villas
       52   9          Project Homekey                                              100         In Process
                                                  1300-1332 W Slauson Ave.
       53    9          Safe Parking                    1501 S Figueroa St.         30             Open       11/2/2020         0                3                5                   8                 24                 32
       54    9          Safe Parking                   4301 S Central Ave.          10             Open        3/8/2021         0                1                1                   2                  5                  7
       55   10         A Bridge Home                1819 S. Western Avenue          15             Open       9/21/2020         1                4                6                  11                  9                 20
       56   10         A Bridge Home                     625 La Fayette Pl.         70             Open        3/1/2021         17               3                21                 41                 19                 60
       57   10   Permanent Supportive Housing       4018 S Buckingham Rd.           103            Open      11/23/2020         0                22               2                  24                  1                 25
       58   10   Permanent Supportive Housing      3317 W. Washington Blvd.         17          In Process
                                                              Best Inn
       59   10         Project Homekey                                               23           Open       3/23/2021          3                 0               11                 14                 2                  16
                                                      4701 W Adams Blvd.
                                                            Super 8 LAX
       60   11         Project Homekey                                               44         In Process
                                                          9250 Airport Dr.
                                                            Ramada Inn
       61   11         Project Homekey                                               33         In Process
                                                     3130 Washington Blvd.
       62   11           Safe Parking                    11339 Iowa Ave.            10             Open      10/1/2020          1                 7                8                 16                 32                 48
       63   11           Safe Parking                   9100 Lincoln Blvd.          20             Open      10/6/2020          0                 9                3                 12                 23                 35
       64   12         Interim Housing                 18140 Parthenia St.          107         In Process
                                                            Travelodge
       65   12         Project Homekey                                               76           Open       3/15/2021          0                 4               28                 32                 9                  41
                                                      21603 Devonshire St.
                                                 Metrolink Station - Northridge
       66   12           Safe Parking                                                20         In Process
                                                         8775 Wilbur Ave.




4/13/2021                                                                                                                                                                                                                             2
                                       Case 2:20-cv-02291-DOC-KES Document 267-2 Filed 04/15/21 Page 4 of 5 Page ID
                                                                        #:5965

                                                                                             COVID-19 Homelessness Roadmap
                                                                                                    Quarterly Report
                                                                                              Quarter Ending March 31, 2021
                                                                                                                                                                Individuals Served since June 16, 2020
                                                                                                                                                                                       Total PEH     Other PEH (Not
                                                                                                                   Open &      PEH** within      PEH 65 Years       PEH Other                                             Total PEH
                                                                                                                                                                                    Served per the    Prioritized in
      No.   CD           Project Type (1)                 Address / Location         Beds* (3)      Status        Occupiable   500 ft (4)(5)    or Older        Vulnerable (6)                                         Served to Date
                                                                                                                                                                                 Agreement           Agreement)
                                                                                                                     Date       (Individuals)     (Individuals)    (Individuals)                                         (Individuals)
                                                                                                                                                                                      (Individuals)    (Individuals)
                                                     Shatto Park Recreation Center
       67   13           Interim Housing                                                48         In Process
                                                            3191 W. 4th St.
       68   13           Interim Housing                 5941 Hollywood Blvd.           30         In Process
       69   13           Interim Housing                      1214 Lodi Pl.             64         In Process
       70   13       Interim Housing (Pallet)             1455 N. Alvarado St.          74         In Process
       71   13    Permanent Supportive Housing            252 S. Rampart Blvd.          23            Open        11/9/2020          0                 0               13                13                 9                22
                                                               The NEST
       72   13           Project Homekey                                                41           Open         3/22/2021          10                1                0                11                11                22
                                                           253 S. Hoover St.
                                                       Cahuenga Branch Library
       73   13             Safe Parking                                                 10           Open         3/15/2021          0                 0                0                0                  3                 3
                                                       4591 Santa Monica Blvd.
       74   13             Safe Parking                      1033 Cole Ave.             10         In Process
       75   13             Safe Sleeping                  317 N Madison Ave.            73         In Process
       76   14            A Bridge Home                     310 N. Main St.             99            Open        8/18/2020          17               14               68                99                56                155
                                                           Weingart Center
       77   14           Interim Housing                                                60           Open          2/1/2021          12               22               41                75               135                210
                                                          566 S. San Pedro St.

                                                          Scattered Sites -
       78   14           Interim Housing                                                60           Open          3/1/2021          1                 8               21                30                24                54
                                                       SRO Housing Corporation

       79   14           Interim Housing                  1060 N Vignes St.            232         In Process
                                                           Weingart Center
       80   14           Interim Housing                                                49         In Process
                                                         566 S. San Pedro St.
       81   14            Interim Housing                   543 Crocker St.            40          In Process
       82   14            Interim Housing                     El Puente                45          In Process
       83   14        Interim Housing (Pallet)          Arroyo Drive at Ave 60         224         In Process
                                                              Titta's Inn
       84   14           Project Homekey                                                49         In Process
                                                         5333 Huntington Dr.
                                                          Super 8 Alhambra
       85   14           Project Homekey                                                52         In Process
                                                        5350 S Huntington Dr.
       86   15            A Bridge Home                  515 N. Beacon St. (3)         38             Open         7/7/2020          6                5                15                26               27                 54
       87   15            A Bridge Home                    828 Eubank Ave.             100            Open         7/7/2020          8                25               37                70               101                171
       88   15        Interim Housing (Pallet)            1221 S. Figueroa Pl.         80          In Process
                                                             Travelodge
       89   15           Project Homekey                                                40         In Process
                                                        18600 Normandie Ave.
       90   15             Safe Parking                 19610 S. Hamilton Ave.          25           Open         2/15/2021          0                 0                0                0                 11                11
       91   15             Safe Parking                    711 S. Beacon St.            25           Open          3/1/2021          0                 1                0                1                  2                 3
                                                                                                        Other Beds (2)
                  Permanent Supportive Housing -
       92   1                                            1532 W. Cambria St.            57           Open         10/9/2020          0                 1                0                1                 54                55
                 In Existing Agreement with County
                           A Bridge Home -
       93   3                                              7621 Canoga Ave.             81           Open          2/1/2021          1                 7               24                32                28                60
                 In Existing Agreement with County
                  Permanent Supportive Housing -
       94   4                                            1119 N. McCadden Pl.           26         In Process
                 In Existing Agreement with County
                           A Bridge Home -
       95   4                                             3061 Riverside Dr.            80         In Process
                 In Existing Agreement with County




4/13/2021                                                                                                                                                                                                                                3
                                            Case 2:20-cv-02291-DOC-KES Document 267-2 Filed 04/15/21 Page 5 of 5 Page ID
                                                                             #:5966

                                                                                                              COVID-19 Homelessness Roadmap
                                                                                                                     Quarterly Report
                                                                                                               Quarter Ending March 31, 2021
                                                                                                                                                                                        Individuals Served since June 16, 2020
                                                                                                                                                                                                               Total PEH     Other PEH (Not
                                                                                                                                       Open &          PEH** within      PEH 65 Years       PEH Other                                               Total PEH
                                                                                                                                                                                                            Served per the    Prioritized in
       No.    CD              Project Type (1)                      Address / Location               Beds* (3)          Status        Occupiable       500 ft (4)(5)    or Older        Vulnerable (6)                                           Served to Date
                                                                                                                                                                                                         Agreement           Agreement)
                                                                                                                                         Date           (Individuals)     (Individuals)    (Individuals)                                           (Individuals)
                                                                                                                                                                                                              (Individuals)    (Individuals)
                               A Bridge Home -                        Sylmar Armory
       96      7                                                                                        85              Open            8/3/2020             0                 6               32                 38                 34                 72
                     In Existing Agreement with County               12860 Arroyo St.

                      Permanent Supportive Housing -
       97      7                                                  13574 W. Foothill Blvd.               48              Open           3/31/2021          Since site opened on 3/31/2021, leasing data will not be available until the next quarterly report.
                     In Existing Agreement with County




                      Permanent Supportive Housing -
       98      8                                                   5501 S. Western Ave.                 33            In Process
                     In Existing Agreement with County



                      Permanent Supportive Housing -
       99      9                                                     6901 S. Main St.                   50              Open          11/17/2020            TBD                2                   5              7                  42                 49
                     In Existing Agreement with County

                      Permanent Supportive Housing -
       100     9                                                   4050 S. Figueroa St.                 57            In Process
                     In Existing Agreement with County
                               A Bridge Home -
       101    14                                                     1426 Paloma St.                    120             Open          12/21/2020             18                3               22                 43                 23                 66
                     In Existing Agreement with County
                      Permanent Supportive Housing -
       102    14                                                      649 S. Wall St.                   55              Open           2/26/2021             2                 0                   6              8                  2                  10
                     In Existing Agreement with County
                               A Bridge Home -
       103    15                                                   515 N. Beacon St. (3)                62              Open            7/7/2020             10                9               24                 43                 45                 87
                     In Existing Agreement with County
                                                                                           Total:    10,330                                                396               601             2,261             3,258              1,343              4,601

      (1) The type of homeless intervention. Tiny Home Villages (or Pallet shelters) are listed as interim housing interventions.
      (2) Interventions in existing agreements with the County of Los Angeles prior to June 16, 2020. Per the agreement, only 700 beds from existing agreements may be counted toward the Homelessness Roadmap.
      (3) Total beds opened as of the Quarter ending date. Per Los Angeles County Department of Public Health COVID-19 restrictions, not all beds may be occupied in interim housing facilities.
      (4) LAHSA provides the data for the number of PEH in the target population served. The target population for this effort includes:
             a. People experiencing homelessness and living in the City within 500 feet of freeway overpasses, underpasses and ramps;
             b. People experiencing homelessness within the City who are 65 years of age or older; and
             c. Other vulnerable people experiencing homelessness within the City of Los Angeles.
      (5) The geographic location of encampments for "PEH within 500 ft" may be adjusted by LAHSA between quarterly report, resulting in data variations.
      (6) The criteria for "PEH Other Vulnerable" are persons with preexisting medical conditions and vulnerable to COVID-19.
      (7) Occupancy data for these sites was unavailable in the LAHSA Homeless Management Information System. The data will be provided in the next quarterly report.

      * Beds include all homeless Interventions in development: interim beds/units, safe parking, and permanent supportive housing units.
      ** PEH: People Experiencing Homelessness




4/13/2021                                                                                                                                                                                                                                                          4
